Bliss, Judge,
delivered the opinion of the court.
This cause came up by error from the Cass County Circuit Court to the District Court of the First District, and from said District Court to this court.
The defendant in the Circuit Court demurred to the petition, and the demurrer was sustained, but no judgment rendered. The case, then, seems to be still pending in said court for final judgment; and until that is rendered we have no jurisdiction in the case.
Cause remanded to the Cass County Circuit Court'for further .proceedings.
The other judges concur.